SCHWAB, C. J.
Defendant pleaded guilty to a charge of burglary in the second degree in September, 1974. At the sentencing hearing, the trial court suspended imposition of sentence and placed the defendant on five years’ probation. In December, 1977, a probation revocation hearing was held in which the court revoked defendant’s probation and sentenced him to a term of five years’ imprisonment. No presentence report was ever prepared on the defendant; however, defendant’s probation officer did testify at the probation revocation hearing regarding the defendant’s behavior during his probation.
On appeal, defendant argues that the trial court erred in failing to obtain and consider a presentence report as required by ORS 144.790(1). The state contends that no such report was necessary (1) because the defendant’s probation officer was able to provide the court with any information that would have appeared in such a report; and (2) because ORS 144.790(1) does not require a presentence report to be prepared at the time of imposition of sentence following revocation of probation. We answered both of these contentions to the contrary in State v. Gale, 35 Or App 3, 580 P2d 1036 (1978).
Reversed and remanded for resentencing.